Exhibit 10.1

TERMINATION AND WAIVER

THIS TERMINATION AND WAIVER (this “Waiver”) is executed and delivered this 22nd
day of June, 2011 by the undersigned to InfoSpace, Inc., a Delaware corporation
(the “Parent”), and its affiliates, successors, and assigns, in connection with
the transactions contemplated under the LLC Interest Purchase Agreement (the
“Purchase Agreement”) dated as of June 10, 2011 by and among the Parent,
Mercantila Acquisition, LLC, a Delaware limited liability company (“Company”),
and Zoo Stores, Inc., a Delaware corporation (“Buyer”).

WHEREAS, the undersigned, Parent, and its affiliates, successors, and assigns,
are parties to that certain Employment Agreement effective as of May 10, 2010,
as amended August 4, 2010 (the “Employment Agreement”);

WHEREAS, pursuant to the Purchase Agreement, Buyer has agreed to purchase all of
the outstanding membership interests of Company held by Parent;

WHEREAS, Section 4.2(i) of the Purchase Agreement requires, as a condition to
Parent’s obligation to consummate the transactions contemplated by the Purchase
Agreement, that the undersigned executes and delivers this Waiver;

WHEREAS, the undersigned’s execution and delivery of this Waiver is a material
inducement for Parent to enter into the Purchase Agreement and consummate the
transactions contemplated thereby; and

WHEREAS, in accordance with the terms of the Purchase Agreement, the undersigned
will voluntarily terminate his employment with Parent effective as of the
closing of the transactions contemplated by the Purchase Agreement (the
“Closing”);

WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Purchase Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:

1. Termination of Employment Agreement. Subject to and effective as of the
Closing, the undersigned’s employment with Parent will terminate voluntarily and
not for Good Reason, and the undersigned agrees that the Employment Agreement is
hereby terminated, of no further force and effect; provided, however, that the
provisions included in Sections 10, 14(a), 14(c), and 14(h) of the Employment
Agreement and Sections 1 through 17 and 19 of the Supplementary Terms of
Employment shall survive indefinitely; and the undersigned hereby releases the
Parent, its affiliates, successors and assigns from any and all liabilities or
obligations in respect of the Employment Agreement.



--------------------------------------------------------------------------------

2. Waiver of Severance and Acceleration. Subject to and effective as of the
Closing, and for the avoidance of doubt, the undersigned hereby irrevocably
waives and releases any and all right to or claim that undersigned may have for
any severance or termination payments or benefits of any nature whatsoever,
including any rights to acceleration of vesting of any then-unvested stock
options or restricted stock units (“RSUs”) or any then-unearned or unvested
market stock units (“MSUs”), if any, that may arise in connection with the
Closing of the transactions contemplated under the Purchase Agreement and hereby
confirms that he is not entitled to any such payments, including cash payments,
other coverage or benefits as provided in the Employment Agreement, upon or in
connection with the Closing.

3. Stock Options, Restricted Stock Units and Market Stock Units. Subject to and
effective as of the Closing, all of the undersigned’s then-unvested stock
options and RSUs and then-unearned and unvested MSUs shall terminate. Any vested
stock options held by the undersigned shall continue to be governed by the terms
of the Company’s 1996 Stock Incentive Plan and the applicable Nonqualified Stock
Option Letter Agreement.

4. Governing Law; Venue. This Waiver shall be governed by and construed in
accordance with the laws of the State of Washington without regard to the choice
of law principles thereof. The undersigned agrees to the exclusive jurisdiction
of the state and federal courts located in the State of Washington in connection
with any action, suit or proceeding arising out of or relating to this Waiver.

5. Legal Representation. The undersigned hereby acknowledges that he has been
advised to contact his separate legal counsel with any legal questions or
concerns regarding this Waiver.

6. Confidentiality. The undersigned agrees to keep the terms of this Waiver
confidential.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Termination and
Waiver to be duly executed and delivered to be effective as of the Closing Date
as defined in the Purchase Agreement.

 

  /s/ Nikhil Behl

NIKHIL BEHL

Signature Page to Termination and Waiver